Case 3:21-cv-00192-HEH-EWH Document6 Filed 05/19/21 Page 1 of 1 PagelD# 71

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARCUS DASEAN BARRINGER, _ )
)
Plaintiff, )

V. ) Civil Action No. 3:21CV192—HEH
)
PRINCE WILLIAM ADULT )
DETENTION HOME, et al., )
)
Defendants. }

MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

By Memorandum Order entered on April 13, 2021, the Court conditionally
docketed Plaintiff's action. On April 29, 2021, the United States Postal Service returned
the April 13, 2021 Memorandum Order to the Court marked, “NOT HERE-RETURN
TO SENDER.” Since that date, Plaintiff has not contacted the Court to provide a current
address. Plaintiff's failure to contact the Court and provide a current address indicates
his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the
action will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

Ay‘ /s/

HENRY E. HUDSON

Date: ‘Ma 19 202} SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
